Supreme Court of Florida
                                  ____________

                                  No. SC20-392
                                  ____________


   IN RE: COVID-19 EMERGENCY MEASURES RELATING TO THE
  RULES REGULATING THE FLORIDA BAR AND AMENDMENT TO
           RULE REGULATING THE FLORIDA BAR 1-12.1.

                                   April 9, 2020

PER CURIAM.

      In response to the ongoing public health emergency caused by the

Coronavirus Disease 2019 (COVID-19) pandemic and at the request of The Florida

Bar, on March 20, 2020, the Court issued an emergency order in this case

temporarily suspending certain time periods, deadlines, and requirements in the

Rules Regulating the Florida Bar (Bar Rules). Now, the Court, on its own motion,1

amends the Bar Rules to provide for a more streamlined response to the impact the

ongoing public health crisis is having on regulation of The Florida Bar.2




      1. See R. Regulating Fla. Bar 1-12.1(a).

      2. We have jurisdiction. See art. V, § 15, Fla. Const.
      Specifically, at the Bar’s request, in the March 20, 2020, order, the Court

temporarily suspended all time periods and deadlines in Chapter 3 (Rules of

Discipline) and Chapter 10 (Rules Governing the Investigation and Prosecution of

the Unlicensed Practice of Law) of the Bar Rules for all Bar discipline cases and

for all unlicensed practice of law cases, respectively, and suspended the filing and

evaluation requirements for lawyer advertisements under Rule Regulating the

Florida Bar 4-7.19 (Evaluation of Advertisements). Those time periods, deadlines,

and requirements will remain suspended until reinstated or otherwise modified by

order of the Chief Justice, under the procedure provided below.

      The Court has determined that it should amend the Bar Rules to provide for

a more streamlined response to the changing circumstances affecting The Florida

Bar’s and Bar participants’ ability to comply with certain rule requirements during

the COVID-19 pandemic. The adoption of the new procedure also will provide a

more expeditious procedure for responding to future public health crises and other

emergency situations that could impact The Florida Bar and others who are

governed by the procedural requirements of the Bar Rules.

      Therefore, we amend Rule Regulating the Florida Bar 1-12.1 to recognize

that the Chief Justice is authorized to institute mitigating measures that are

necessary to respond to public health emergencies or other emergency situations




                                         -2-
that may impact The Florida Bar’s and the various other Bar participants’ ability to

meet procedural requirements in the Bar Rules.

       Accordingly, we add new subdivision (j) (Action by the Chief Justice) to

Rule Regulating the Florida Bar 1-12.1 (Amendment to Rules; Authority; Notice;

Procedures; Comments) to provide as follows:

              (j) Action by the Chief Justice. Upon request of The Florida
       Bar, or sua sponte, in the event of a public health emergency or other
       emergency situation that requires mitigation of the effects of the
       emergency on The Florida Bar and other participants under the Rules
       Regulating the Florida Bar, the chief justice may enter such order or
       orders as may be appropriate to: suspend, extend, toll, or otherwise
       change time periods, deadlines, or standards imposed by the Rules
       Regulating the Florida Bar, orders, or opinions; suspend the
       application of or modify other requirements or limitations imposed by
       rules, orders, or opinions, including, without limitation, those
       governing the use of communication equipment and proceedings
       conducted by remote electronic means; and require or authorize
       temporary implementation of procedures and other measures, which
       may be inconsistent with applicable requirements, to address the
       emergency situation.

       Accordingly, the Rules Regulating the Florida Bar are amended, as reflected

in this opinion. The amendment shall become effective immediately upon the

release of this opinion. 3



       3. Because the amendment was not published for comment prior to its
adoption, interested persons shall have seventy-five days from the date of this
opinion in which to file comments with the Court. All comments must be filed
with the Court on or before June 23, 2020, with a separate request for oral
argument if the person filing the comment wishes to participate in oral argument,
which may be scheduled in this case. If filed by an attorney in good standing with
The Florida Bar, the comment must be electronically filed via the Florida Courts

                                        -3-
      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THIS AMENDMENT.

Original Proceeding – Florida Rules Regulating the Florida Bar




E-Filing Portal (Portal) in accordance with In re Electronic Filing in the Supreme
Court of Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No.
AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer not licensed to
practice in Florida, the comment may be, but is not required to be, filed via the
Portal. Comments filed via the Portal must be submitted in Microsoft Word 97 or
higher. See In re Electronic Filing in the Florida Supreme Court, Fla. Admin.
Order No. AOSC17-27 (May 9, 2017). Any person unable to submit a comment
electronically must mail or hand-deliver the originally signed comment to the
Florida Supreme Court, Office of the Clerk, 500 South Duval Street, Tallahassee,
Florida 32399-1927; no additional copies are required or will be accepted.

                                       -4-